          Case 1:18-cv-02296-AJN Document 51 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                


 Everytown for Gun Safety Support Fund,

                       Plaintiff,
                                                                               18-cv-2296 (AJN)
                –v–
                                                                                    ORDER
 Bureau of Alcohol, Tobacco, Firearms, and Explosives,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received the mandate of the United States Court of Appeals for the Second

Circuit reversing this Court’s Opinion & Order of August 19, 2019 (Dkt. No. 38), and remanding

with instructions to enter judgment in favor of ATF. Dkt. No. 50. Within one week, the parties

shall file a joint letter informing the Court whether there remains anything more for the Court to

address in this case apart from entering judgment as directed by the Court of Appeals.


       SO ORDERED.


Dated: February 17, 2021                          __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
